                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


LORENZO M. JONES,

              Plaintiff,

              v.                                     CASE NO. 19-3175-SAC

ANDREW PARKS, et al.,

              Defendants.

                                            ORDER

       Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint under 42 U.S.C. § 1983. Although Plaintiff is currently incarcerated at the El Dorado

Correctional Facility (“EDCF”), the claims giving rise to his Complaint occurred during his

incarceration at the Lansing Correctional Facility in Lansing, Kansas (“LCF”).                On

November 19, 2019, the Court entered a Memorandum and Order (Doc. 5) granting Plaintiff

until December 9, 2019, in which to show good cause why his claims against Defendant Corizon

should not be dismissed, denying Plaintiff’s motion for appointment of counsel, and directing the

officials responsible for the operation of LCF to prepare a Martinez Report. This matter is

before the Court on the Motion for Extension of Time (Doc. 10) filed by counsel for LCF,

seeking a sixty-day extension of time to file the Martinez Report due to counsel’s caseload. For

good cause shown, the Court will grant the motion.

       Plaintiff has also filed a request for appointment of counsel (Doc. 9). Plaintiff attaches

his copy of the Waiver of Service by Defendants which was returned executed. Plaintiff is

concerned that he does not know how to respond to the waiver. The Court notes that a copy of

the waiver was sent to Plaintiff, but he is not required to respond to waiver. To the extent



                                               1
Plaintiff is also requesting the appointment of counsel, such a request is denied for the reasons

set forth in the Court’s Memorandum and Order at Doc. 5.

       The Court’s Memorandum and Order (Doc. 5) found that Plaintiff names Corizon as a

defendant in the caption of his Complaint, but fails to mention Corizon in the body of his

Complaint. In the Tenth Circuit, “to hold a corporation liable under § 1983 for employee

misconduct, a plaintiff must demonstrate the existence of the same sort of custom or policy that

permits imposition of liability against municipalities under Monell.” Wishneski v. Andrade, 572

F. App’x 563, 567 (10th Cir. 2014) (unpublished) (citations omitted). Plaintiff has failed to

mention Corizon in the body of his Complaint and has failed to allege the requisite causative

custom or policy. The Court found that this action is subject to dismissal as against Defendant

Corizon and directed Plaintiff to show good cause why his claims against Defendant Corizon

should not be dismissed. Plaintiff has filed a Response (Doc. 7) in which he stresses the merit of

his case, but fails to allege the requisite custom or policy or to otherwise show why his claims

against Corizon should not be dismissed.

       IT IS THEREFORE ORDERED BY THE COURT that the Motion for Extension of

Time (Doc. 10) filed by counsel for LCF is granted.

       IT IS FURTHER ORDERED that the Martinez Report shall be filed on or before

March 17, 2020.

       IT IS FURTHER ORDERED that Defendants’ answer or other responsive pleading

shall be due thirty days after the Martinez Report is filed.

       IT IS FURTHER ORDERED that to the extent Plaintiff requests the appointment of

counsel in Doc. 9, such a request is denied.




                                                  2
      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant Corizon are

dismissed.

      IT IS SO ORDERED.

      Dated January 21, 2020, in Topeka, Kansas.



                                       s/ Sam A. Crow
                                       SAM A. CROW
                                       U. S. Senior District Judge




                                          3
